Order denying plaintiff’s motion to take depositions reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs, to the extent of directing that depositions be taken as to subdivision (E) of section (1), subdivisions (A) and (B) of section (2), and subdivision (A) of section (3) of the notice of motion, and of directing the production of the books *728and papers relating thereto; the deposition of Globe Exchange Bank to be made by an officer thereof to be named in the order; examination to proceed on five days’ notice at a time and place to be fixed therein; plaintiff to serve his complaint within ten days from date of conclusion of examination. We are of opinion that the plaintiff is entitled to such examination and inspection to enable him to frame his complaint. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.